 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRes-Care, Inc., d/b/a Hillview Health Care Centerand United Food and Commercial WorkersUnion, Local No. 896, chartered by UnitedFood and Commercial Workers InternationalUnion, AFL-CIO. Case 14-CA-15503April 14, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on November 13, 1981, byUnited Food and Commercial Workers Union,Local No. 896, chartered by United Food andCommercial Workers International Union, AFL-CIO, herein called the Union, and duly served onRes-Care, Inc., d/b/a Hillview Health Care Center,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the ActingRegional Director for Region 14, issued a com-plaint on November 27, 1981, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 19,1981, following a Board election in Case 14-RC-9444,1 the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate; andthat, commencing on or about November 6, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so.2On December 2,1981, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.January 15, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-' Official notice is taken of the record in the representation proceeding,Case 14-RC-9444, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTVElectrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969);, Intertype Ca v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp, 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.'The complaint contains allegations of a general refusal to bargain andthat Respondent has failed and refused to provide the Union with certainrequested information which is necessary for, and relevant to, the Union'scarrying out its statutory obligations as the exclusive bargaining repre-sentative of Respondent's employees in the unit found appropriate.261 NLRB No. 22mary Judgment. Subsequently, on January 21,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain, and that it refused to supply theUnion with certain requested information, butdenies that it thereby violated Section 8(a)(5) and(1) of the Act. Specifically, Respondent attacks theUnion's certification on the basis of the following:The collective-bargaining unit under which anelection was held in Case 14-RC-9444 was inap-propriate for any purpose; the Union improperlygained a majority of the votes cast in the electionthrough its objectionable conduct and that of cer-tain supervisory personnel of Respondent; and theRegional Director for Region 14 erroneously de-cided to open and count one of the challenged bal-lots, and to certify the Union as the exclusive col-lective-bargaining representative of the employeesin the appropriate unit. Respondent urges, there-fore, that said election and subsequent certificationwere without legal effect. Also, Respondent re-quests that the entire record in Case 14-RC-9444be incorporated into the record in this case andthat a hearing be held on the entire matter, con-tending that the Board's response to its original re-quest for review was inadequate.Counsel for the General Counsel contends thatwith respect to all issues Respondent is attemptingto relitigate the identical issues that were raisedand determined by the Board in the underlyingrepresentation case. The General Counsel furthercontends that Respondent has violated Section8(a)(5) of the Act by failing and refusing to providecertain requested information to the statutory rep-resentative of its unit employees. We agree.A review of the record herein, including therecord in Case 14-RC-9444, shows the following:On July 9, 1981, the Regional Director for Region14 issued a Decision and Direction of Elections.3s The Union also sought to represent a separate unit of service andmaintenance employees in Case 14-RC-9460. Since the Employer con-Continued160 HILLVIEW HEALTH CARE CENTERThereafter, Respondent filed a timely request forreview of the Regional Director's Decision and Di-rection of Elections, contending that the RegionalDirector directed an election in an inappropriateunit. By telegraphic order of August 4, 1981, theBoard denied Respondent's request for review as itraised no substantial issues warranting review. OnAugust 6, 1981, an election by secret ballot wasconducted among the employees in the appropriateunit. The corrected tally of ballots showed that, ofapproximately 11 eligible voters, 3 cast ballots for,and 3 against, the Union; there were 5 challengedballots, a number sufficient to affect the results ofthe election.On August 10 and 13, 1981, the Union and Re-spondent, respectively, filed timely objections toconduct affecting the results of the election. Aftera regional investigation of the challenged ballotsand objections, the Regional Director, on Septem-ber 3, 1981, issued his "Supplemental Decision andOrder of Severance and Certification of Results ofElection, and Order Directing Hearing and OrderConsolidating Cases and Notice of Hearing" inwhich, in Case 14-RC-9444, he, inter alia, sus-tained the challenges to four ballots and overruledthe challenge to the remaining ballot and orderedthat it be opened and counted, and that a revisedtally of ballots issue. The Regional Director alsooverruled Respondent's objections in Case 14-RC-9444 in their entirety. Having overruled Respond-ent's objections in that case, the Regional Directorordered that, if the revised tally disclosed a major-ity for the Petitioner, a certification of representa-tive should issue. If, however, the revised tally dis-closed that the Petitioner did not receive a major-ity, the Regional Director ordered that the issuesraised by the Petitioner's objections would be re-solved by a hearing, in which event Cases 14-RC-9444 and 14-CA-15083, a case involving a relatedunfair labor practice allegation, would be consoli-dated. Finally, the Regional Director ordered thatCase 14-RC-9444 be severed from Case 14-RC-9460.On September 15, 1981, Respondent filed a re-quest for review of the Regional Director's supple-mental decision. By telegraphic order of October 7,tended that the only proper unit was one which included the service andmaintenance employees as well as the licensed practical nurses, the peti-tions in Cases 14-RC-9444 and 14-RC-9460 were consolidated and heardin one proceeding. In his Decision and Direction of Elections, the Re-gional Director determined that separate units of service and maintenanceemployees and licensed practical nurses are appropriate. The unit foundappropriate in Case 14-RC-9444 is:All full-time and regular part-time technical employees including li-censed practical nurses employed by the Employer at its Vienna, Illi-nois, facility, EXCLUDINO all service and maintenance employees,office clerical employees, professional employees, guards and super-visors as defined in the Act.1981, the Board denied Respondent's request forreview as it raised no substantial issues warrantingreview. Pursuant to the Regional Director's supple-mental decision, the challenged ballot was openedand counted, and it resulted in a majority of validvotes being cast for the Union. A revised tally ofballots and a Certification of Representative issuedOctober 19, 1981.By letter, dated October 30, 1981, the Union re-quested that Respondent bargain collectively withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment. Also, by letter4dated October 30, 1981, theUnion made the following request for information:The Local is ...requesting to be suppliedwith the following information ... the names,date of hire, average hours of work each weekand current rate of pay for each of the em-ployees in the bargaining unit for which wewill be negotiating, along with the cost theemployer pays for the Health insurance foreach of the employees, and the eligibility re-quirements for participation in your current in-surance plan.By letter dated November 6, 1981, Respondentresponded to the Union's request, described above,stating, inter alia:This is to ...receipt of your letter of Octo-ber 30, not received by us till quite recently.Please be advised that we must refuse all de-mands made in your letter until such time as ithas been legally determined that your allegedrepresentative status is a valid one. It is ourposition that any certification obtained by yourunion among any group of employees is notvalid and we believe in good faith that we willprevail in this respect. So until such time asour position is tested in the courts, we mustrefuse to meet with you, although we do notbelieve this will ever be necessary.Respondent's answer to the complaint and its re-sponse to the Notice To Show Cause are limited inall essentials to repeating its contentions urged butrejected in the representation proceeding, i.e., be-cause of the alleged union misconduct set forth inits objections, and the Regional Director's error inoverruling the challenge to one of the ballots, theUnion was not properly certified and therefore itsrefusal to bargain with the Union was not unlaw-' While the complaint allegations would indicate that two letters weresent, Respondent's answer of November 6, 1981, refers to only one letter.Whether the Union's demand was in one letter or two is immaterial. Re-spondent admits that both the demand for bargaining and the demand forinformation were made. Its admitted response demonstrates that it wasrefusing both demands.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDful. S It thus appears that Respondent is at this timeattempting, as the General Counsel contends, toraise again issues which were specifically consid-ered and resolved by the Regional Director andthe Board in the underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRes-Care, Inc., d/b/a Hillview Health CareCenter, a Kentucky corporation with its principaloffices and health care facility located at 514 Elev-enth Street, Vienna, Illinois, the sole facility in-volved herein, is engaged in providing nursinghome care and related services. During the past 12months which period is representative of its oper-ations, Respondent derived gross revenues inexcess of $100,000 from the operation of its nursinghome and purchased and received goods valued inexcess of $5,000, which goods were shipped direct-ly to Respondent's Vienna, Illinois, facility frompoints located outside the State of Illinois.' Respondent also denies that the information requested by the Uniondescribed above is necessary for, and relevant to, the Union's perform-ance of its function as the exclusive collective-bargaining representative.It is well-established Board law that information as requested herein, i.e.,the names of the employees in the bargaining unit, date of hire, rates ofpay, copies of fringe benefits programs currently in effect for unit em-ployees, including copies of the policies, and the cost of the policies tothe company, is presumptively necessary for, and relevant to, the per-formance of its function as the exclusive collective-bargaining representa-tive of the unit employees. Fremont Manufacturing Diviion. The Oil GearCompany, Inc, 259 NLRB 355 (1981); Belcor, Inc., d/b/a Franciscan Con-valescent Hospital, 256 NLRB 510 (1981). Respondent has not stated anybasis for not supplying the information other than its assertion that it hasno obligation to bargain because the certification is invalid. We thereforefind that Respondent had no valid basis for refusing to supply the Unionwith the requested information.* See Pittsburgh Plte Glass Ca v. N.LR.R, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(g).We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, anda health care institution within the meaning of Sec-tion 2(14) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Union,Local No. 896, chartered by United Food andCommercial Workers International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time technicalemployees, including licensed practical nursesemployed by the Employer at its Vienna, Illi-nois, facility, EXCLUDING all service andmaintenance employees, office clerical employ-ees, professional employees, guards and super-visors as defined in the Act.2. The certificationOn August 6, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 14, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 19, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 30, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit, and toprovide certain requested information necessaryfor, and relevant to, the Union's performance of itsfunction as an exclusive collective-bargaining rep-resentative of the employees in the above-describedunit.162 HILLVIEW HEALTH CARE CENTERCommencing on or about November 6, 1981, andcontinuing at all times thereafter to date, Respond-ent has refused, and continues to refuse, to recog-nize and bargain with the Union, and to providethe Union with the information requested by it forthe purpose of collective bargaining.Accordingly, we find that Respondent has, sinceNovember 6, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and has refused to furnish the Unionwith information necessary for and relevant to, thepurpose of collective bargaining and that, by suchrefusals, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.Further, we shall order that it make available tothe Union forthwith the following information: thenames, date of hire, average hours of work eachweek, and current rate of pay for each of the em-ployees in the appropriate bargaining unit, alongwith the cost Respondent pays for the health insur-ance for each of the employees, and the eligibilityrequirements for participation in Respondent's cur-rent insurance plan.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Res-Care, Inc., d/b/a Hillview Health Centeris an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. United Food and Commercial Workers Union,Local No. 896, chartered by United Food andCommercial Workers International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and regular part-time technicalemployees, including licensed practical nurses em-ployed by the Employer at its Vienna, Illinois, fa-cility, excluding all service and maintenance em-ployees, office clerical employees, professional em-ployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since October 19, 1981, the above-namedlabor organization has been, and now is, the certi-fied and exclusive representative of all employeesin the aforesaid appropriate unit for the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about November 6, 1981,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)5) of the Act.6. By refusing on or about November 6, 1981,and at all times thereafter, to provide requested in-formation necessary for, and relevant to, theUnion's duties as statutory bargaining representa-tive in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.7. By the aforesaid refusals to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aXl) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Res-Care, Inc., d/b/a Hillview Health Care Center,Vienna, Illinois, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Food andCommercial Workers Union, Local No. 896, char-tered by United Food and Commercial WorkersInternational Union, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time technicalemployees, including licensed practical nursesemployed by the Employer at its Vienna, Illi-nois, facility, EXCLUDING all service andmaintenance employees, office clerical employ-ees, professional employees, guards and super-visors as defined in the Act.(b) Refusing to furnish requested information rel-evant to and necessary for the purpose of collec-tive bargaining to United Food and CommercialWorkers Union, Local No. 896, chartered byUnited Food and Commercial Workers Internation-al Union, AFL-CIO, as the exclusive bargainingrepresentative of Respondent's employees, in theappropriate unit described above.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Supply forthwith the aforesaid Union thenames, date of hire, average hours of work eachweek, and the current rate of pay for each of theemployees in the bargaining unit set forth above,along with the cost Respondent pays for the healthinsurance for each of the employees, and the eligi-bility requirements for participation in Respond-ent's current insurance plan.(c) Post at its Vienna, Illinois, facility copies ofthe attached notice marked "Appendix."7Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 14, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Food and Commercial WorkersUnion, Local No. 896, chartered by UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, as the exclusive representa-tive of our employees in the bargaining unitdescribed below.WE WILL NOT refuse, to the United Foodand Commercial Workers Union, Local No.896, chartered by United Food and Commer-cial Workers International Union, AFL-CIO,as the exclusive bargaining representative ofour employees in the unit described below, tofurnish requested information relevant to andnecessary for the purpose of collective bar-gaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-164 HILLVIEW HEALTH CARE CENTERtions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time technicalemployees, including licensed practicalnurses employed by the Employer at itsVienna, Illinois, facility, excluding all serv-ice and maintenance employees, office cleri-cal employees, professional employees,guards and supervisors as defined in the Act.WE WILL supply forthwith to the aforesaidUnion the names, date of hire, average hoursof work each week, and the current rate ofpay for each of the employees in the bargain-ing unit set forth above, along with the costwe pay for the health insurance for each ofthese employees, and the eligibility require-ments for participation in our current insur-ance plan.RES-CARE, INC., D/B/A HILLVIEWHEALTH CARE CENTER165